United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-382
Issued: May 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2014 appellant, through counsel, filed a timely appeal from a
September 23, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion by denying appellant’s request for
reimbursement of travel expenses for October 15, 2012.
FACTUAL HISTORY
On May 4, 2002 appellant, then a 38-year-old rural carrier, sustained multiple injuries as
a result of a motor vehicle accident. OWCP accepted the claim for contusions of the left lower
limb and hip; injury to the sciatic nerve; displacement of a lumbar intervertebral disc without
1

5 U.S.C. § 8101 et seq.

myelopathy; a cervical herniated disc at C6-7; C6-7 discectomy and bilateral chondromalacia of
patellae. Appellant did not return to work and OWCP authorized treatment for his injuries.
On August 15, 2013 appellant requested mileage reimbursement for travel to a medical
appointment on October 15, 2012.
By letter dated August 16, 2013, OWCP informed appellant that it had received his
request for authorization of mileage reimbursement. It noted that the file did not contain any
medical reports for treatment on October 15, 2012 and June 27, 2013. OWCP requested that
appellant submit copies of medical records for those dates to be considered for authorization of
payment.2
In support of his claim, appellant submitted a June 27, 2013 medical report from
Dr. Keith Walker Michael, a treating physician. No medical records were received documenting
treatment on October 15, 2012.
By decision dated September 23, 2013, OWCP denied appellant’s request for
reimbursement of travel on October 15, 2012. It noted that no evidence was received relevant to
treatment on October 15, 2012 to support reimbursement of travel. OWCP authorized travel on
June 27, 2013 as a medical report pertaining to that date was submitted.
LEGAL PRECEDENT
Medical expenses, along with transportation and other expenses incidental to securing
medical care, are covered by section 8103 of FECA. This section provides that the United States
shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which OWCP
considers likely to cure, give relief, reduce the degree of the period of disability or aid in
lessening the amount of monthly compensation.3 Section 10.315 of Title 20 of the Code of
Federal Regulations provide in relevant part that the employee may be furnished necessary and
reasonable transportation and expenses incidental to the securing of such services, appliances
and supplies.4 To determine what a reasonable distance to travel is, OWCP will consider the
availability of services, the employee’s condition, and the means of transportation. Generally,
100 miles from the place of injury, the work site, or the employee’s home, is considered a
reasonable distance to travel.5

2

The development letter also referenced other dates claimed for mileage reimbursement. It noted the dates which
were authorized for payment and dates which were not approved because authorization of reimbursement of mileage
to Dr. Fred McQueen’s office, appellant’s physician, was terminated effective May 31, 2012 and upheld by the
Branch of Hearings and Review on January 7, 2013. The Board notes that it does not have jurisdiction to review the
January 7, 2013 decision because more than 180 days elapsed from issuance of that decision to the filing of this
appeal on January 13, 2014. 20 C.F.R. § 501.3(e).
3

5 U.S.C. § 8103.

4

Id. at § 8103(a).

5

20 C.F.R. § 10.315.

2

The issues of authorization for medical treatment and reimbursement of travel expenses
for medical treatment are separate and distinct. OWCP may authorize medical treatment but
determine that the travel expense incurred for such authorized treatment was unnecessary or
unreasonable.6 The Board has recognized that OWCP has discretion with respect to
authorization of travel expenses for medical treatment.7
The only limitation on OWCP’s authority is reasonableness. Abuse of discretion is
generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deductions from known facts.8 The
Board has held that, in interpreting relevant sections of FECA, OWCP has broad discretion in
approving services provided under FECA.9
ANALYSIS
The Board finds that OWCP did not abuse its discretion by denying reimbursement of
travel for October 15, 2012.
On August 15, 2013 appellant requested authorization of mileage reimbursement on
October 15, 2012. In an August 16, 2013 letter, OWCP advised him that he must submit medical
records establishing treatment on that date for consideration of authorization of payment.
Appellant, however, failed to submit any medical evidence documenting medical treatment on
October 15, 2012.
The Federal (FECA) Procedural Manual provides that no travel expense shall be allowed
until the evidence shows that travel was performed for the purpose authorized. This is usually
established by a report from the attending or examining physician which lists the dates when the
injured employee reported to the physician.10 OWCP may then determine whether the travel
expense incurred was reasonable and necessary for treatment.11
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses. The only limitation on OWCP’s authority is reasonableness. As noted, abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment or actions taken which are contrary to both logic and probable deduction from known
facts.12 Appellant failed to submit any medical evidence to document treatment on October 15,
6

W.M., 59 ECAB (2007).

7

V.K., Docket No. 12-1103 (issued October 12, 2012).

8

See Lecil E. Stevens, 49 ECAB 673 (1998).

9

See Wanda L. Campbell, 44 ECAB 633 (1993).

10

See Federal (FECA) Procedure Manual, Part 5 -- Benefit Payments, Overview of the BPS System, Chapter
5.204.8(m) (January 1996).
11

See Dr. Mira R. Adams, 48 ECAB 504 (1997).

12

See William B. Webb, 56 ECAB 156 (2004); Lecil E. Stevens, 49 ECAB 673 (1998).

3

2012 by a qualified physician. OWCP did not abuse its discretion by denying reimbursement of
travel on that date.13
On appeal, counsel contends that authorization of reimbursement of mileage to
Dr. McQueen’s office should not have been terminated. As noted, the Board does not have
jurisdiction over the January 7, 2013 decision upholding the May 31, 2012 termination of
authorization of travel and expense reimbursements related to appellant’s treatment by
Dr. McQueen.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
for reimbursement of travel expenses for the period October 15, 2012.
ORDER
IT IS HEREBY ORDERED THAT the September 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
13

Angie Prater, Docket No. 01-104 (issued February 25, 2003).

4

